Title: Benjamin Harrison to the Virginia Delegates, 20 February 1784
From: Harrison, Benjamin
To: Virginia Delegates


        
          Gentlemen
          Council Chamber Feby 20th. 1784
        
        I received your favor of the 23d. of last month yesterday with Mr. Pollocks letter which I shall lay before the next assembly. Some part of his complaint may be just tho’ the last assembly thought more money had been already paid and assumed than he was justly entitled to, and I am of opinion there can be but little more due, tho’ they in their hurry at the close of a session had agreed to pay his whole demand, I wish their conduct may not occasion their being censured as it certainly leaves room to suppose they are very unsteady in their proceedings.
        The act of cession of the back country to Congress was sent to the post office the 26th. day of December with a long letter from me since which I have forwarded all the acts of the last cession, but lest neither of them should reach You I send duplicates of them both. Would it be amiss to enquire into the delays of the post office? This is not the first time they have been attended with inconvenience to the public.
        I am &c.
        
          B. H.
        
      